Citation Nr: 1445085	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-04 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to October 1998.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA).

This issue was remanded by the Board in January 2014 for further development.  It has now been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to these electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals no additional records relevant to the issue on appeal.  

The issue of entitlement to vocational rehabilitation benefits has been raised by the record in August and September 2011 letters from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a back disorder.  The Board remanded this case to the AOJ in January 2014 because it was necessary to obtain additional VA and private treatment records.  The claims file now contains VA treatment records through January 2014.  

Unfortunately, when the AOJ sent the Veteran a release form for access to his private treatment records in January 2014, it mistakenly requested that he "identify all private providers of treatment and/or evaluation [he has] received for sleep apnea."  (Emphasis added)  Later, in a May 2014 supplemental statement of the case, the AOJ erroneously claimed to have "requested that [the Veteran] identify all sources of treatment that [he has] received for [his] claimed back disorder (including treatment surrounding [his] August 2011 back surgery possibly performed at Twin City Spine Center)."  The Veteran has never raised a claim for entitlement to service connection for sleep apnea.  The Veteran did not respond to the January 2014 letter.  Because it is possible that the AOJ confused the Veteran by miscategorizing his claim, it is necessary to remand this case once again, to provide the Veteran with an opportunity to respond to a letter seeking records relevant to his actual claim, i.e., entitlement to service connection for a back disorder.

In addition, the postal service has returned two recent pieces of correspondence VA sent to the Veteran, including the May 2014 supplemental statement of the case, as undeliverable.  To fulfill the purpose of this remand, although there is no burden on VA to "turn up heaven and earth" to find the Veteran, Hyson v. Brown, 5 Vet. App. 262 (1993), the AOJ must make reasonable efforts to discover the appellant's current contact information.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make reasonable efforts to contact the Veteran, including contacting the appellant's representative and the financial institution that receives his current disability compensation payments.  If the AOJ finds a new current address for the Veteran, it must resend all correspondence that the postal service previously returned as undeliverable.  If the AOJ cannot locate the Veteran, the AOJ must specifically document the attempts that were made to locate him, and explain in writing why further attempts to discover his current contact information would be futile.  

2.  The AOJ shall ask the Veteran to identify all sources of treatment that he has received for his back disorder (including treatment surrounding his August 2011 back surgery possibly performed at Twin City Spine Center) and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The AOJ should then obtain copies of all pertinent records from all identified sources which have not previously been secured for inclusion in the claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



